UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1953



LARRY JOHNSON,

                                            Plaintiff - Appellant,


          versus


STAN   BARRY,  Official   Capacity,  Sheriff,
Fairfax County; SIX UNKNOWN NURSING STAFF; M.
DOUGLAS SCOTT, Chief of Police, Fairfax City;
RICK RAPPAPORT, Colonel, Chief of Police,
Fairfax City; K. W. REILLY, Police Officer,
Fairfax City; C. M. BUCKLEY, Police Officer,
Fairfax City; D. G. POORE, Police Officer,
Fairfax City,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-03-1429-1)


Submitted:   February 24, 2005             Decided:    March 4, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Johnson, Appellant Pro Se. Robert A. Dybing, THOMPSON &
MCMULLAN, Richmond, Virginia, for Appellee Stan Barry.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Larry Johnson appeals the district court’s order granting

Defendants’ motion to dismiss his amended 42 U.S.C. § 1983 (2000)

complaint for the reasons stated in open court on July 2, 2004.            An

appellant has the burden of including in the record on appeal a

transcript of all parts of the proceedings material to the issues

raised on appeal.      See Fed. R. App. P. 10(b); 4th Cir. R. 10(c).

An appellant proceeding on appeal in forma pauperis is entitled to

transcripts at government expense only in certain circumstances.

28 U.S.C. § 753(f) (2000).       By failing to produce a transcript or

to   qualify   for   the   production   of   a   transcript   at   government

expense, Johnson has waived review of the issues on appeal that

depend upon the transcript to show error.           See Powell v. Estelle,

959 F.2d 22, 26 (5th Cir. 1992); Keller v. Prince George’s County,

827 F.2d 952, 954 n.1 (4th Cir. 1987).           As no error appears on the

record before us, we deny Johnson’s motion to proceed in forma

pauperis and dismiss the appeal.         We also deny Johnson’s pending

motions to seal document, for subpoena of records, and to expedite,

and we dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   DISMISSED




                                   - 3 -